                Case 2:19-cr-00232-JCC Document 127 Filed 03/29/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                  CASE NO. CR19-0232-JCC
10                               Plaintiff,                     ORDER
11          v.

12   JASON DOHERTY,

13                               Defendant.
14

15          This matter comes before the Court on the Government’s motion for entry of a Final
16   Order of Forfeiture for the following property:
17               1. Approximately $6,600.00 in U.S. currency seized on or about February 1, 2019;
18                  and
19               2. Approximately $20,944.01 in U.S. currency seized on or about February 1, 2019.
20          The Court, having reviewed the Government’s motion, as well as the other pleadings and
21   papers filed in this matter, hereby FINDS entry of a Final Order of Forfeiture is appropriate
22   because:
23              •   On July 21, 2020, the Court entered a Preliminary Order of Forfeiture finding the
24                  above-identified property forfeitable pursuant to 21 U.S.C. § 853 and forfeiting the
25                  Defendant’s interest in it (Dkt. No. 72);
26


     ORDER
     CR19-0232-JCC
     PAGE - 1
              Case 2:19-cr-00232-JCC Document 127 Filed 03/29/21 Page 2 of 2




 1               •   Thereafter, the Government published notice of the pending forfeitures as required

 2                   by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C),

 3                   (Dkt. No. 81), and provided direct notice to a potential claimant as required by

 4                   Federal Rule of Criminal Procedure 32.2(b)(6)(A), (see Dkt. No. 123-1); and,

 5            •      The time for filing third-party claims has expired, and none were filed.

 6          Accordingly, the Court now ORDERS the following:

 7          1.        No right, title, or interest in the above-identified property exists in any party other

 8   than the United States;
 9          2.        The property is fully and finally condemned and forfeited, in its entirety, to the
10   United States; and,
11          3.        The United States Department of Justice, and/or their representatives, are
12   authorized to dispose of the property as permitted by governing law.
13          DATED this 29th day of March 2021.




                                                             A
14

15

16
                                                             John C. Coughenour
17                                                           UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0232-JCC
     PAGE - 2
